Case 1:21-cv-00165-DLC Document 29-36 Filed 02/23/21 Page 1 of 6




               EXHIBIT JJ
1/4/2021                    Case 1:21-cv-00165-DLC
                                       The Nation Wanted to Document        29-36 Has
                                                            Eat Out Again. Everyone Filed   02/23/21
                                                                                      Paid the              Page
                                                                                               Price. - The New York2Times
                                                                                                                       of 6



The Nation Wanted to Eat Out Again. Everyone Has Paid the Price.
Governments and restaurant owners wanted to get back to business. But bars and restaurants have become a focal point for clusters of
Covid infections.
By Jennifer Steinhauer

Published Aug. 12, 2020   Updated Sept. 9, 2020


Across the United States this summer, restaurants and bars, reeling from mandatory lockdowns and steep ﬁnancial declines, opened their
doors to customers, thousands of whom had been craving deep bowls of farro, frothy margaritas and juicy burgers smothered in
glistening onions.

But the short-term gains have led to broader losses. Data from states and cities show that many community outbreaks of the coronavirus
this summer have centered on restaurants and bars, often the largest settings to infect Americans.

In Louisiana, roughly a quarter of the state’s 2,360 cases since March that were outside of places like nursing homes and prisons have
stemmed from bars and restaurants, according to state data. In Maryland, 12 percent of new cases last month were traced to restaurants,
contact tracers there found, and in Colorado, 9 percent of outbreaks overall have been traced to bars and restaurants.

It is unclear what percentage of workers transmitted the virus among themselves, or to patrons or whether customers brought in the
virus. But the clusters are worrisome to health ofﬁcials because many restaurant and bar employees across the country are in their 20s
and can carry the virus home and possibly seed household transmissions, which have soared in recent weeks through the Sun Belt and
the West.

Since late June, scores of popular restaurants throughout the country, including in Nashville, Las Vegas, Atlanta and Milwaukee, had to
close temporarily because of cases among employees. Texas and Florida also had to close bars this summer after a surge of new cases
hobbled those states. In a recent week in San Diego, 15 of the 39 new cases in community settings stemmed from restaurants. And in
Washington, D.C., cases have begun to sneak up since the city reopened indoor dining.

In New York City and many other places, indoor dining, which has proved far more dangerous than outdoor eating, remains banned.
Epidemiologists roundly agree that indoor dining, especially in bars, is far more likely to spawn outbreaks than outdoor settings.

“As of recently, we still hadn’t traced a major U.S. outbreak of any sort to an outdoor exposure,” Lindsey Leininger, a health policy
researcher and a clinical professor at the Tuck School of Business at Dartmouth, said.

In Spokane, Wash., 24 customers and an employee, most of them between the ages of 19 and 29, all tested positive for the virus. Their
cases were linked to a taco restaurant, even though health department ofﬁcials indicated that the restaurant was practicing all the
recommended prevention methods.

“They are a factor that has to be managed,” said Kelli Hawkins, a spokeswoman for the Spokane Regional Health District.

Since the beginning of the pandemic, a few business sectors, most notably health care (especially nursing homes) and meat processing,
have accounted for a large share of cases in many states. But as cities and states have moved to reopen and many restaurant owners
struggle to survive, the virus has come along for the ride. When the coronavirus ﬁnally reached the last California county to see a case,
remote Modoc in the far northeastern part of the state it came via a little Basque restaurant in the middle of nowhere.

While millions of restaurant and bar employees who were laid off during lockdowns have been desperate to get back to work, many have
found themselves caught between bosses who want them back as soon as possible and customers who balk at following safety rules, like
mask wearing and maintaining social distancing.

“I 100 percent felt forced back to work at the bar,” said Jennifer Welch, a bartender at a large pool hall in Baton Rouge, La. “Even though I
have an immunocompromised 1-year-old and, at the time, my 58-year-old father was in hospice for Stage 4 small cell lung cancer.”
Although unemployment would have paid more, she yielded to the pressure, Ms. Welch said, and worked 10-hour shifts.




https://www.nytimes.com/2020/08/12/health/Covid-restaurants-bars.html?auth=login-email&login=email                                          1/5
1/4/2021                  Case 1:21-cv-00165-DLC
                                     The Nation Wanted to Document        29-36 Has
                                                          Eat Out Again. Everyone Filed   02/23/21
                                                                                    Paid the              Page
                                                                                             Price. - The New York3Times
                                                                                                                     of 6




   Teresa Stonestreet, a bartender at Pinewood Social, one of eight spots in the Strategic Hospitality group. Some of the group’s bars and restaurants have opened indoors
   while others remain closed. William DeShazer for The New York Times



Among food service workers, these cases appear to have particularly hurt Latinos, who have been already disproportionately hit by the
virus.



                                        CORONAVIRUS BRIEFING:   An informed guide to the global outbreak,
                                                                                                                              Sign Up
                                        with the latest developments and expert advice.


Brian Biondi, a bartender in the French Quarter in New Orleans, did not yearn to return to his job in June after three months off, because
he was wary of getting the virus. By late July, his fears materialized and he came down with a mild case of Covid.

“There are still a lot of people that are denying the intensity, a lot of non-maskers,” he said. After three weeks off, Mr. Biondi is waiting to
be returned to the schedule. “I feel great, he said. “I still worry about long-term effects. I still worry this took years off my life.”

Restaurants ﬁnd themselves in a bind. Federal aid approved by Congress this spring mainly went to businesses that kept most of their
workers employed, but restaurants and bars were forbidden to open. Then many ofﬁcials on the local, state and federal levels — including
President Trump — pressed restaurants to reopen, even as others cited them as reigniting the virus this summer.


     The Coronavirus Outbreak ›

     Latest Updates ›
     Updated 1 hour ago

       Britain reimposes a strict lockdown as hospitalizations are up 30% from last week.

       Use them or lose them, Floridaʼs governor warns hospitals about vaccine supplies.

       Scotland goes back into lockdown as the new variant of the virus gains a foothold.



https://www.nytimes.com/2020/08/12/health/Covid-restaurants-bars.html?auth=login-email&login=email                                                                           2/5
1/4/2021                 Case 1:21-cv-00165-DLC
                                    The Nation Wanted to Document        29-36 Has
                                                         Eat Out Again. Everyone Filed   02/23/21
                                                                                   Paid the              Page
                                                                                            Price. - The New York4Times
                                                                                                                    of 6
“Restaurants generate a lot of sales and payroll tax revenue, so some of the pressure came from city and state governments,” said Daniel
Patterson, a chef and a restaurateur in California, where cases exploded this summer. “And I think one of the factors behind the quick
openings is that our society sees restaurants as disposable and those who work in them as disposable, so in general, people are less
concerned with restaurant worker safety than they are with their own needs. They want a taco and a cold beer when they want it.”

Like many businesses, restaurants have been unable to tap business interruption insurance money because the virus did not cause
physical damage to the properties.




   Workers with Nashville’s public health department outﬁtted a cut-out on Broadway with a mask. William DeShazer for The New York Times



To get federal aid, restaurants were ﬁrst required to spend 75 percent of that relief on payroll (this was later reduced to 60 percent). They
also faced a short deadline to rehire workers. But the only way this was useful to businesses, restaurant owners said, was if they were
able to reopen and generate revenue in that period, which was nearly impossible. Most places were allowed to operate at 50 percent
capacity, and the pandemic has stretched on longer than anyone expected.

“We scrambled to get as many people in as fast as possible,” said Michael Shemtov, who was forced to close two of the 10 restaurants that
he owns in Charleston and Nashville. “The only way to lure them in was to pay them for 40 hours a week, no matter how much they
worked or didn’t work.”

“But you can’t make up labor costs with crazy busy days on the weekend anymore,” he added.

At the same time, “the conversation in May moved from keeping restaurants closed to getting back to work and life,” he said. “There
wasn’t a sympathetic ear in the South Carolina governor’s ofﬁce when we said we need to get the numbers down before we reopen.”

In Louisiana this spring, Republican lawmakers threatened Gov. John Bel Edwards, a Democrat, with removing his power to enforce
emergency orders if he did not permit businesses to reopen. In a few states, the dynamic was reversed: Restaurants pushed governments
to let them reopen, arguing that they would otherwise close for good.

“We were all understandably nervous about opening up, but any bartender worth their salt knows that when it’s time to go to work, you
leave your baggage at home in order to take care of your guests,” said Waites Laseter, the head bartender at the Backspace Bar &
Kitchen, a New Orleans hot spot. Mr. Laseter said the early days of safe practices and big tips waned as more businesses opened and
tourists trickled in. Many of them nastily opposed rules and made his beloved job a misery, he said.

“A friend of mine was threatened with a gun over putting on a mask,” he said. “I’ve always approached a bar as a safe space. Anybody can
make a vodka and soda at home.”

https://www.nytimes.com/2020/08/12/health/Covid-restaurants-bars.html?auth=login-email&login=email                                         3/5
1/4/2021                 Case 1:21-cv-00165-DLC
                                    The Nation Wanted to Document        29-36 Has
                                                         Eat Out Again. Everyone Filed   02/23/21
                                                                                   Paid the              Page
                                                                                            Price. - The New York5Times
                                                                                                                    of 6
But, he said, “Improper bar behavior has become an act of political rebellion.”




   Devaughn Rutledge of Pinewood Social sanitized windows while a host took temperature checks at the door. William DeShazer for The New York Times



Mark Schettler, the general manager of Bar Tonique and an activist on behalf of New Orleans restaurant workers, said the story is much
the same around the state. “Not one person I’m aware of went back purely for the love of the game, or because they were conﬁdent it was
safe,” he said. “Bars speciﬁcally, and our industry more generally, have been made both the crash test dummies and the scapegoats.”

While Hispanic workers account for just over 17 percent of the total U.S. work force in the country, they account for over 27 percent of
restaurant and food service workers.

“Due to their socio-demographic composition, food servers and their families are at elevated infection risk,” Ms. Leininger said.
“Throughout the pandemic, we’ve witnessed the phenomenon of younger workers inadvertently infecting older household members, with
tragic consequences.”

Contact-tracing can help keep restaurant outbreaks at bay, experts say, but only in places without widespread infections. “I like to think
that due to contact tracing and quickly quarantining close contacts, we have not had large outbreaks in restaurants yet,” said Melissa
Lunt, the director of nursing at the Graham County Health Department in Arizona. When workers were sickened in two restaurants in the
area, the health department moved quickly to quarantine them to prevent further community spread.

Testing is its own problem for workers. While many cities offer tests for free, results can take days or even weeks to return, leaving
employees out of a job while they wait.

“A lot of times the restaurant will foot the bill if they want quick testing through a private company,” said Dr. Alex Jahangir, the chairman
of a coronavirus task force in Nashville who has studied the role of restaurants and bars in his area. “Sometimes the restaurant will tell
their employees to come to one of our city sites, which are free, but the results may take three days. If people are symptomatic,
sometimes the restaurant will refer the person to a local medical center and will have their health insurance pay for the test.”

Of course, low-wage restaurant workers, especially part-time employees, may not have health coverage. Or if they did, layoffs might have
jeopardized their ability to make payments on those plans.

In the meantime, some proprietors are doing what they can to keep operating and keep people safe, at great cost and worry. Benjamin
Goldberg, a founder of Strategic Hospitality, a group that runs eight spots in Nashville, has opened some places with indoor dining and
kept other places closed. In the interim, he and his staff members have become mini-public health experts. “We did research on what
places around the world were doing and learned from them,” he said. “City and state guidance were only the baseline of our expectations.”

https://www.nytimes.com/2020/08/12/health/Covid-restaurants-bars.html?auth=login-email&login=email                                                    4/5
1/4/2021                 Case 1:21-cv-00165-DLC
                                    The Nation Wanted to Document        29-36 Has
                                                         Eat Out Again. Everyone Filed   02/23/21
                                                                                   Paid the              Page
                                                                                            Price. - The New York6Times
                                                                                                                    of 6
Short of testing everyone who worked in or entered his restaurants — an impossibility — they moved to take the temperature of every
customer, worker and vendor before they are permitted to enter. Employees are tested regularly for the virus. All silverware comes in a
bag sealed with stickers, menus have gone virtual and pens used to sign checks are sanitized and placed in a sealed bag.

“We felt if we could build that trust in the short term, it would pay off in the long term.”




   Socially distanced tables with sneeze guards separating booths at Pinewood Social. William DeShazer for The New York Times




https://www.nytimes.com/2020/08/12/health/Covid-restaurants-bars.html?auth=login-email&login=email                                        5/5
